United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF AGRICULTURE,
ANIMAL & PLANT HEALTH INSPECTION
SERVICE, Newnan, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1181
Issued: January 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2015 appellant filed a timely appeal from February 3 and March 19, 2015
merit decisions and an April 16, 2015 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish additional
medical conditions due to her July 25, 2014 employment injury; (2) whether appellant met her
1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument, pursuant to 20 C.F.R. § 501.5(b). After exercising its
discretion the Board, by an October 9, 2015 order, denied appellant’s request for an oral argument before the Board,
noting that her arguments on appeal could be adequately addressed in a Board decision based on a review of the case
record as submitted. Order Denying Request for Oral Argument, Docket No. 15-1181 (issued October 9, 2015).

burden of proof to establish disability due to her employment injury on December 12 and 23,
2014; and (3) whether OWCP properly denied appellant’s request for a hearing as untimely filed.
FACTUAL HISTORY
On July 25, 2014 appellant, then a 39-year-old animal caretaker, filed a traumatic injury
claim (Form CA-1) alleging that while at work on July 25, 2014 she sustained a lower back
injury when she tried to hold back a dog she was walking from lunging at another dog
approaching from the opposite direction. OWCP accepted her claim for a lumbar sprain.
Appellant received wage-loss compensation on the daily rolls beginning September 15, 2014 for
periods she was off work.3
A November 5, 2014 magnetic resonance imaging (MRI) scan report of appellant’s
lumbar spine contained findings describing a moderate disc bulge at L4-5 with a mild degree of
spinal stenosis and mild disc bulges at L3-4 and L5-S1. The impression portion of the report
indicated “[d]egenerative changes as described” and “[m]ild spinal stenosis at L4-5.”
On November 12, 2014 OWCP received a request, signed by Dr. Michael A. McHenry,
an attending Board-certified orthopedic surgeon, for authorization of facet joint injections at L45 and L5-S1 to treat lumbosacral spondylosis without myelopathy and displacement of cervical
intervertebral without myelopathy.
In a December 11, 2014 letter, OWCP advised appellant that she had not submitted
medical evidence supporting authorization of facet joint injections at L4-5 and L5-S1. It noted
that the July 25, 2014 employment injury had not been accepted for lumbosacral spondylosis
without myelopathy or displacement of cervical intervertebral without myelopathy, and that the
medical evidence did not explain how the requested treatment was necessitated by the accepted
lumbar sprain. OWCP requested that appellant submit medical evidence supporting her request
for treatment authorization within 30 days of the date of its December 11, 2014 letter.
In a December 12, 2014 report, Dr. McHenry described his administration on that date of
facet joint injections at L4-5 and L5-S1. He noted that a recent MRI scan demonstrated disc
bulges at L3-4, L4-5, and L5-S1 and facet arthroscopy, and indicated that appellant complained
of a recent flare-up of low back pain. Dr. McHenry diagnosed lumbosacral spondylosis without
myelopathy.4 In a December 12, 2014 note, he indicated, “Please excuse [appellant] from work
today. She is able to return on December 13, 2014.”
On December 17, 2014 OWCP received a claim for compensation (Form CA-7) in which
appellant claimed wage-loss compensation due to time lost from work to obtain medical care on
December 12, 2014. Appellant claimed eight hours of leave without pay (LWOP) for that date.
By letter dated December 23, 2014, OWCP requested that appellant submit medical
evidence supporting her claim for eight hours of LWOP on December 12, 2014. It noted that her
3

Appellant stopped work on July 25, 2014 and later returned to light-duty work for the employing establishment.

4

Dr. McHenry noted, “She has evidence of a lumbar strain from a work event on August 1, 2014.”

2

claim had only been accepted for a lumbar sprain and provided her 30 days to submit the
requested evidence.
Appellant submitted a December 23, 2014 report in which Dr. McHenry described his
administration on that date of facet joint injections at L3, L4, and L5. Dr. McHenry again
discussed the findings of a recent MRI scan, noted that appellant complained of a recent flare-up
of low back pain, and diagnosed lumbosacral spondylosis without myelopathy. In a
December 23, 2014 note, he indicated, “Please excuse [appellant] from work today
(December 23, 2014) as she was seen in our office.”
On January 5, 2015 OWCP received a Form CA-7 in which appellant claimed wage-loss
compensation due to time lost from work to obtain medical care on December 23, 2014.
Appellant claimed eight hours of LWOP for that date.
By letter dated January 13, 2015, OWCP again requested supporting evidence for wageloss compensation for eight hours of LWOP on December 23, 2014.
In a February 3, 2015 decision, OWCP denied appellant’s claim for eight hours of wageloss compensation on December 12, 2014 for medical treatment received on that date. It found
that the medical evidence of record failed to establish that she received treatment for her
accepted July 25, 2014 lumbar sprain on that date.
Appellant submitted a January 23, 2015 report in which Dr. Douglas B. Kasow, an
attending osteopath and Board-certified orthopedic surgeon, reported the findings of his physical
examination on that date. Dr. Kasow diagnosed lumbar sprain, low back pain, lumbosacral
spondylosis without myelopathy, and spinal stenosis of lumbar region. He recommended
decompression surgery to address appellant’s spinal stenosis and degenerative disc disease at L5S1.
In a February 2, 2015 letter, Dr. McHenry referenced appellant’s July 25, 2014 injury and
noted that at the initial visit on August 4, 2014 she was evaluated and treated “using the workrelated condition as lumbar sprain 846.0.” He indicated that she was sent to physical therapy for
core strengthening, stretching, and gait training and a lumbar spine MRI scan was completed on
November 5, 2014. Dr. McHenry noted, “After reading the MRI [scan] results, it was apparent
that [appellant] had sustained more than a lumber strain which was originally her diagnosis. I
would like this case to be expanded to include code 721.3 lumbosacral spondylosis without
myelopathy.”
OWCP received a request for oral hearing on March 16, 2015, which was in connection
with OWCP’s February 3, 2015 decision.
In a March 19, 2015 decision, OWCP found that appellant had failed to establish
additional medical conditions due to her July 25, 2014 employment injury. It explained that the
medical evidence of record did not contain a rationalized medical opinion establishing that she
sustained a medical condition other than the accepted lumbar sprain due to the July 25, 2014
employment incident. The evidence did not provide sufficient rationale to accept additional
diagnosed conditions, including lumbosacral spondylosis without myelopathy, as related to the
original July 25, 2014 employment incident.
3

In another March 19, 2015 decision, OWCP denied appellant’s claim for eight hours of
wage-loss compensation on December 23, 2014 for medical treatment received on that date. It
found that the medical evidence of record did not contain an opinion showing that she received
treatment for her accepted July 25, 2014 lumbar sprain on that date.
In an April 16, 2015 decision, OWCP denied appellant’s request for a hearing with an
OWCP hearing representative. It found that her request was untimely as it was not filed within
30 days of the issuance of its February 3, 2015 merit decision. OWCP indicated that appellant’s
request for a hearing in connection with the February 3, 2015 decision was postmarked
March 12, 2015. It noted that, in its discretion, it had carefully considered her request and had
determined that the issue of the case could equally well be addressed by requesting
reconsideration and submitting additional medical evidence.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5
Causal relationship is a medical issue that must be established by rationalized medical
opinion evidence.6 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion.8
ANALYSIS -- ISSUE 1
OWCP accepted that on July 25, 2014 appellant sustained a lumbar sprain when she tried
to hold back a dog she was walking from lunging at another dog. She later claimed that she
sustained a more serious medical condition on July 25, 2014 than the accepted lumbar sprain,
specifically she claimed that she sustained lumbosacral spondylosis without myelopathy. The
Board finds that appellant did not meet her burden of proof to establish additional medical
conditions due to her July 25, 2014 employment injury.

5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

7

Leslie C. Moore, 52 ECAB 132 (2000).

8

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

In a February 2, 2015 letter, Dr. McHenry, an attending Board-certified orthopedic
surgeon, referenced appellant’s July 25, 2014 employment injury and noted that, at the initial
visit on August 4, 2014, appellant was evaluated and treated “using the work-related condition as
lumbar sprain 846.0.” He indicated that she underwent a lumbar spine MRI scan on
November 5, 2014 and noted, “After reading the MRI [scan] results, it was apparent that she had
sustained more than a lumbar strain which was originally her diagnosis. I would like this case to
be expanded to include code 721.3 lumbosacral spondylosis without myelopathy.”
The submission of this letter does not establish appellant’s claim for additional medical
conditions due to her July 25, 2014 employment injury. Dr. McHenry did not provide any
medical rationale in support of his conclusion that she sustained lumbosacral spondylosis without
myelopathy due to the July 25, 2014 employment injury. The Board has held that a medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.9 Dr. McHenry did not
describe the July 25, 2014 employment incident in any detail or explain how it could have been
competent to cause the condition of lumbosacral spondylosis without myelopathy. Such medical
rationale is particularly necessary because the November 2014 MRI scan showed degenerative
changes in the discs of appellant’s lumbar spine. There is no medical evidence of record
showing that these degenerative changes were related to employment factors. Dr. McHenry
produced other reports containing diagnosed conditions such as lumbosacral spondylosis without
myelopathy and displacement of cervical intervertebral without myelopathy, but these reports do
not contain a rationalized medical opinion relating these conditions to the July 25, 2014
employment injury.
In a January 23, 2015 report, Dr. Kasow, an attending osteopath and Board-certified
orthopedic surgeon, reported physical examination findings and diagnosed lumbar sprain, low
back pain, lumbosacral spondylosis without myelopathy, and spinal stenosis of lumbar region.
He recommended decompression surgery to address appellant’s spinal stenosis and degenerative
disc disease at L5-S1. This report is also of limited probative value regarding appellant’s claim
for additional medical conditions due to the July 25, 2014 employment injury because Dr. Kasow
failed to provide any opinion on the cause of these conditions. The Board has held that medical
evidence which does not offer a clear opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.10
On appeal, appellant asserts that the medical evidence of record showed she sustained a
more serious injury on July 25, 2014 than a lumbar sprain. The Board finds that she has not met
her burden of proof to establish any additional medical conditions in her claim.
LEGAL PRECEDENT -- ISSUE 2
For each period of disability claimed, the employee has the burden of proving that she
was disabled for work as a result of the accepted employment injury.11 As used in FECA, the
9

C.M., Docket No. 14-88 (issued April 18, 2014).

10

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

11

Fereidoon Kharabi, 52 ECAB 291 (2001).

5

term disability means incapacity, because of an employment injury, to earn the wages that the
employee was receiving at the time of injury. Disability is thus, not synonymous with physical
impairment, which may or may not result in an incapacity to earn wages.12 Whether a particular
injury caused an employee disability from employment is a medical issue, which must be
resolved by competent medical evidence.13
With respect to claimed disability for medical treatment, section 8103 of FECA provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care, for injuries.14 Appellant would be entitled to compensation for any time missed
from work due to medical treatment for an employment-related condition.15 However, OWCP’s
obligation to pay for medical expenses and expenses incidental to obtaining medical care, such
as loss of wages, extends only to expenses incurred for treatment of the effects of any
employment-related condition. Appellant has the burden of proof, which includes the necessity
to submit supporting rationalized medical evidence.16
OWCP’s procedures provide that wages lost for compensable medical examination or
treatment may be reimbursed. It notes that a claimant who has returned to work following an
accepted injury or illness may need to undergo examination or treatment and such employee may
be paid compensation for wage loss while obtaining medical services and for a reasonable time
spent traveling to and from the medical provider’s location.17 As a rule, no more than four hours
of compensation or continuation of pay should be allowed for routine medical appointments.
Longer periods of time may be allowed when required by the nature of the medical procedure
and/or the need to travel a substantial distance to obtain the medical care.18
ANALYSIS -- ISSUE 2
On December 17, 2014 OWCP received a claim for compensation (Form CA-7) in which
appellant claimed wage-loss compensation due to time lost from work to obtain medical care on
December 12, 2014. Appellant claimed eight hours of LWOP for that date. On January 5, 2015
OWCP received a Form CA-7 in which she claimed wage-loss compensation due to time lost
from work to obtain medical care on December 23, 2014. Appellant claimed eight hours of
LWOP for that date.

12

See Cheryl L. Decavitch, 50 ECAB 397 (1999).

13

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

14

5 U.S.C. § 8103(a).

15

Vincent E. Washington, 40 ECAB 1242 (1989).

16

Dorothy J. Bell, 47 ECAB 624 (1996).

17

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.19
(February 2013). See also Daniel Hollars, 51 ECAB 355 (2000).
18

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).

6

The Board finds that appellant failed to establish that she obtained medical care on those
dates for her accepted July 25, 2014 employment injury, a lumbar sprain.
In a December 12, 2014 report, Dr. McHenry described his administration on that date of
facet joint injections at L4-5 and L5-S1. He noted that a recent MRI scan demonstrated disc
bulges at L3-4, L4-5, and L5-S1 and facet arthroscopy, and indicated that appellant complained
of a recent flare-up of low back pain. Dr. McHenry diagnosed lumbosacral spondylosis without
myelopathy.19 In a December 23, 2014 report, he described his administration on that date of
facet joint injections at L3, L4, and L5. Dr. McHenry again discussed the findings of a recent
MRI scan, noted that appellant complained of a recent flare-up of low back pain, and diagnosed
lumbosacral spondylosis without myelopathy.20
The submission of these reports does not establish appellant’s claim for wage-loss
compensation for December 12 and 23, 2014. Dr. McHenry indicated that he was providing
treatment, including facet joint injections between L3 and S1, for the condition of lumbosacral
spondylosis without myelopathy. However, for the reasons explained above, it has not been
accepted that appellant sustained lumbosacral spondylosis without myelopathy, or any condition
other than lumbar sprain, on July 25, 2014. Dr. McHenry did not provide a rationalized medical
opinion that his medical treatment on December 12 and 23, 2014 was for the accepted condition
of lumbar sprain.21 Because appellant did not demonstrate treatment for an accepted
employment condition on December 12 and 23, 2014, she has not met her burden of proof to
establish wage-loss compensation on those dates.22
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP representative, provides in pertinent part: “Before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his or her
claim before a representative of the Secretary.”23 As section 8124(b)(1) is unequivocal in setting
19

In a December 12, 2014 note, Dr. McHenry indicated, “Please excuse [appellant] from work today. She is able
to return on December 13, 2014.”
20

In a December 23, 2014 note, Dr. McHenry indicated, “Please excuse [appellant] from work today
(December 23, 2014) as she was seen in our office.”
21

Dr. McHenry noted in both reports, “She has evidence of a lumbar strain from a work event on
August 1, 2014.” In addition to the fact that he misidentified appellant’s date of injury, Dr. McHenry did not
provide an opinion that his medical treatment on December 12 and 23, 2014 was for the accepted condition of
lumbar sprain.
22

See supra notes 11 through 18.

23

5 U.S.C. § 8124(b)(1).

7

forth the time limitation for requesting a hearing, a claimant is not entitled to a hearing as a matter
of right unless the request is made within the requisite 30 days.24 The date of filing is fixed by
postmark or other carrier’s date marking.25
The Board has held that OWCP, in its broad discretionary authority in the administration of
FECA, has the power to hold hearings in certain circumstances where no legal provision was made
for such hearings and that OWCP must exercise this discretionary authority in deciding whether to
grant a hearing.26 Specifically, the Board has held that OWCP has the discretion to grant or deny a
hearing request on a claim involving an injury sustained prior to the enactment of the 1966
amendments to FECA which provided the right to a hearing,27 when the request is made after the
30-day period for requesting a hearing,28 and when the request is for a second hearing on the same
issue.29
ANALYSIS -- ISSUE 3
In the present case, appellant’s hearing request was postmarked March 12, 2015 and
therefore was made more than 30 days after the date of issuance of OWCP’s prior decision dated
February 3, 2015 and, thus, she was not entitled to a hearing as a matter of right.30 Hence, OWCP
was correct in finding in its April 16, 2015 decision that she was not entitled to a hearing as a
matter of right because her hearing request was not made within 30 days of OWCP’s February 3,
2015 decision.
While OWCP also has the discretionary power to grant a hearing when a claimant is not
entitled to a hearing as a matter of right, OWCP, in its April 16, 2015 decision, properly exercised
its discretion by indicating that it had carefully considered appellant’s request and had determined
that the issue of the case could equally well be addressed by requesting reconsideration and
submitting additional medical evidence. The Board has held that as the only limitation on
OWCP’s authority is reasonableness, abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deduction from established facts.31 In the present case, the evidence of
record does not indicate that OWCP committed any act in connection with its denial of appellant’s
hearing request which could be found to be an abuse of discretion.
24

Ella M. Garner, 36 ECAB 238, 241-42 (1984).

25

See 20 C.F.R. § 10.616(a).

26

Henry Moreno, 39 ECAB 475, 482 (1988).

27

Rudolph Bermann, 26 ECAB 354, 360 (1975).

28

Herbert C. Holley, 33 ECAB 140, 142 (1981).

29

Johnny S. Henderson, 34 ECAB 216, 219 (1982).

30

In its February 3, 2015 decision, OWCP denied appellant’s claim for wage-loss compensation for
December 12, 2014.
31

Daniel J. Perea, 42 ECAB 214, 221 (1990).

8

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish additional
medical conditions due to her July 25, 2014 employment injury or to establish disability due to
her employment injury on December 12 and 23, 2014. The Board further finds that OWCP
properly denied her request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the April 16, March 19, and February 3, 2015
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

